Exhibit 10.81

DISCRETIONARY ADVISORY AGREEMENT

THIS AGREEMENT (the “Agreement”) is made as of the 30 day of December, 2010
between GOLDMAN SACHS ASSET MANAGEMENT, L.P., a limited partnership organized
under the laws of Delaware (the “Adviser”) and Alterra Bermuda Limited (the
“Client”).

WHEREAS, the Adviser and other advisory affiliates (collectively, “Affiliate
Advisers”) of Goldman, Sachs & Co. (“Goldman Sachs”) may, subject to applicable
law and contract, provide investment advice to clients;

WHEREAS, the Client desires to appoint the Adviser as the investment adviser of
the portion of the assets of the Client constituting the Account (as defined in
Section 4), and the Adviser wishes to accept such appointment;

NOW THEREFORE, in consideration of the mutual agreements herein contained, it is
covenanted and agreed as follows:

1. Appointment of Investment Adviser; Acceptance of Appointment. The Adviser is
hereby appointed as investment adviser to the Account for the purpose of
selecting and executing transactions which are in compliance with the Account’s
Investment Guidelines (as defined in Section 2) and the Adviser hereby accepts
such appointment. In performing its obligations under this Agreement, the
Adviser may, at its own discretion, delegate any or all of its discretionary
investment, advisory and other rights, powers and functions hereunder to any
Affiliate Advisers, without further written consent of the Client, provided that
the Adviser shall always remain liable to the Client for its obligations
hereunder. References herein to the Adviser shall include, except in Section 20
hereof, any of the Affiliate Advisers to which the Adviser delegates
responsibilities hereunder.

2. Discretion; Management of Account and Powers of Adviser. (a) The Adviser is
hereby authorized to supervise and direct the investment and reinvestment of
assets in the Account, with full authority and at its discretion (without
reference to the Client), on the Client’s behalf and at the Client’s risk,
subject to the written investment restrictions and guidelines (the “Investment
Guidelines”) in respect of one or more sub-accounts and attached hereto as
Appendix A as may be substituted from time to time at Client’s discretion. An
investment’s compliance with the Investment Guidelines shall be determined on
the date of purchase only, based upon the price and characteristics of the
investment on the date of purchase compared to the value of the Account as of
the most recent valuation date; the Investment Guidelines shall not be deemed
breached as a result of changes in value or status of an investment following
purchase. The Adviser’s authority and discretion hereunder shall include,
without limitation, the power to buy, sell, retain and exchange investments and
effect transactions; and other powers as the Adviser deems appropriate in
relation to investing and executing transactions for the Account. The Client
hereby authorizes the Adviser to open accounts and execute documents,
indemnities and representation letters in the name of, binding against and on
behalf of the Client for all purposes necessary or desirable in the Adviser’s
view to effectuate the Adviser’s activities under this Agreement.

(b) The Client may from time to time amend the Investment Guidelines. The
Adviser will not be bound to follow any amendment to the Investment Guidelines,
however, until it has received actual written notice of the amendment from the
Client and has agreed to accept such amendment. All transactions effected for
the Account will be deemed to be in compliance with the Investment Guidelines
unless written notice to the contrary is received by the Adviser from the Client
within 30 days following the first issue of the periodic report containing such
transactions.

(c) The Adviser may in its sole discretion invest the Account in any investment
company, unit trust or other collective investment fund, registered or
non-registered, for which the Adviser or any of its affiliates serves as
investment adviser (“Affiliated Fund”). The Adviser will make such investments
only if in its reasonable view the Affiliated Fund is, based on yield, safety,
charges, nature of investment program, liquidity and other relevant factors, an
equivalent investment to competing investments. In connection with investments
in Affiliated Fund(s), the Client will pay its share of all fees, expenses and
12b-1 fees (if any) associated with investing in such Affiliated Fund(s);
provided, that the Adviser agrees to waive the advisory fee payable by the
Client hereunder for those Account assets invested from time to time in
Affiliated Funds. The Client may revoke its consent to investment in Affiliated
Funds at any time by written notice to the Adviser.

3. Portfolio Transactions. (a) The Adviser will place orders for the execution
of transactions for the Account in accordance with Part II of the Adviser’s Form
ADV as may be amended from time to time. Best price, giving effect to
commissions and commission equivalents, if any, and other transaction costs, is
normally an important factor in this decision, but the selection also takes into
account the quality of brokerage services, including such factors as execution
capability, willingness to commit capital, creditworthiness and financial
stability, and clearance and settlement capability, and the provisions of
research and other services. Accordingly, transactions will not always be
executed at the lowest available price or commission. The Adviser may select a
broker-dealer that furnishes the Adviser directly or through correspondent
relationships with third party research or other services which provide in the
Adviser’s view appropriate assistance to the Adviser in the



--------------------------------------------------------------------------------

investment decision-making process (including with respect to futures,
fixed-price offerings and over-the-counter transactions, if such instruments are
permitted by the Investment Guidelines). Such research or other services may
include research reports on companies, industries, and securities; economic and
financial data; financial publications; computer data bases; quotation equipment
and services; and research-oriented computer hardware, software and other
services. These selections, and the total amount of commissions given a
particular broker-dealer, may be made pursuant to an agreement that would bind
the Adviser to compensate the selected broker-dealer for the services provided.
Research and other services obtained in this manner may be used in servicing any
or all of the Adviser’s clients and may be used in connection with accounts
other than those that pay commissions to the broker-dealer relating to the
research or other service arrangements. The Adviser may endeavor to direct
sufficient commissions to broker-dealers who, pursuant to such arrangements,
provide research or other services in order to ensure the continued receipt of
research or other services the Adviser believes is useful in its investment
decision-making process.

(b) The Client authorizes the Adviser, at the Adviser’s discretion, to bunch or
aggregate orders for the Account with orders of other clients and to allocate
the aggregate amount of the investment among accounts (including accounts in
which the Adviser, its affiliates and/or their personnel have beneficial
interests) in the manner in which the Adviser shall determine appropriate and
may, in accordance with applicable laws or rules of any exchange or regulatory
or self-regulatory organization, when placing orders with Goldman Sachs or with
unaffiliated brokers, give permission for Goldman Sachs or such other brokers to
trade along with or ahead of the Client order. When portfolio decisions are made
on an aggregated basis, the Adviser may in its discretion, place a large order
to purchase or sell a particular security for the Account and the accounts of
several other clients. Because of the prevailing trading activity, it is
frequently not possible to receive the same price or execution on the entire
volume of securities purchased or sold. When this occurs, the various prices may
be averaged and the Account will be charged or credited with the average price;
and the effect of the aggregation may operate on some occasions to the Client’s
disadvantage. Although in such an instance the Client will be charged the
average price, the Adviser will make the information regarding the actual
transactions available to the Client upon the Client’s request. Neither the
Adviser nor its affiliates, however, are required to bunch or aggregate orders,
and therefore Client may not receive the average price on any given trade.

(c) Intentionally Omitted.

(d) The Adviser may cause the Client to enter into short-term borrowings to
facilitate execution and settlement of transactions in the Account.

4. Account. The “Account” shall initially consist of the cash and other assets
of the Client listed in the schedule of assets separately furnished in writing
to the Adviser by the Client or otherwise delivered by the Client to its
Custodian (as hereinafter defined) and notified to the Adviser for management
hereunder, plus all investments, reinvestments and proceeds of the sale thereof,
including, without limitation, all interest, dividends and appreciation on
investments, less depreciation thereof and withdrawals therefrom, and at the
Client’s direction may be comprised of one or more sub-accounts (each a
“Sub-Account”) subject to different Investment Guidelines attached hereto as
Exhibit A and which may be subject to different fees as set forth in Appendix B.
To the extent that the Account is comprised of two or more Sub-Accounts, the
Client acknowledges that the amount of Client assets to be included and managed
in each Sub-Account, and the Investment Guidelines applicable thereto, have been
prescribed by the Client. The Adviser has no responsibility, unless otherwise
expressly provided in the Investment Guidelines, to allocate assets from one
Sub-Account to another or advise the Client regarding any such allocation from
time to time. Cash and other assets may, at the Adviser’s discretion, be deemed
part of the Account and the Client shall be responsible for all transactions
effected on the basis of such assumption, beginning before immediately available
funds (in the case of cash) and Client ownership (in the case of securities) are
received by the Custodian (as defined below) in its account for the Client. The
Client consents and acknowledges that securities issued by The Goldman Sachs
Group, Inc. or any of its affiliates (“GS Securities”) received as original or
additional assets of the account will be sold as soon as practical, unless
Client directs the Adviser to retain the GS Securities in writing prior to
funding date. Furthermore, Client acknowledges that it is the policy of the
Adviser not to give advice with respect to the purchase, sale, voting or
retention of GS Securities. The Client shall provide the Adviser with one day
advanced notice of additions to, or withdrawals from, the Account.

5. Custody. The cash and assets of the Account shall be held by a custodian (the
“Custodian”) appointed by the Client pursuant to a separate custody agreement or
by the Client itself. The Adviser and its affiliates shall at no time have
custody or physical control of the assets and cash in the Account. The Adviser
shall not be liable for any act or omission of the Custodian. The Client shall
instruct the Custodian to act, within the limits of the Adviser’s authority
hereunder, in accordance with instructions from the Adviser and shall deposit
security within the limits provided hereunder as directed by the Adviser. The
Client shall instruct the Custodian to provide the Adviser with such periodic
reports concerning the status of the Account as the Adviser may reasonably
request from time to time. The Client will not change the Custodian without
giving the Adviser reasonable prior written notice of its intention to do so
together with the name and other relevant information with respect to the new
Custodian. The Client authorizes and directs the Custodian to debit its
custodial account maintained for Client for all remuneration and expenses
payable hereunder. In such a case, the Adviser will send a statement to the
Custodian indicating the amount of the fee to be paid to the Adviser hereunder.
The Client agrees that if the Custodian does not determine whether the Adviser’s
fee is properly calculated, it will be the Client’s responsibility to undertake
such verification. The Client will arrange



--------------------------------------------------------------------------------

for the Custodian to send to the Client, no less than quarterly, a statement
showing all amounts disbursed from the Client’s Custodian account to the
Adviser.

6. Representations and Warranties of the Adviser. The Adviser hereby represents
and warrants to, and agrees with, the Client that this Agreement has been duly
authorized, executed and delivered by the Adviser and constitutes its legal,
valid and binding obligation and that the Adviser is registered under the U.S.
Investment Advisers Act of 1940 as an “investment adviser”.

7. Representations and Warranties; Certain Agreements of the Client. (a) The
Client hereby represents and warrants to, and agrees with, the Adviser that:
(i) the Client is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and, if relevant under such
laws, in good standing; (ii) the assets of Client do not constitute “plan
assets” (as defined under 29 C.F.R. 2510.3-101, as modified by Section 3(42) of
ERISA) subject to Title I of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) and/or Section 4975 of the Internal Revenue Code of
1986 (the “Code”); (iii) the Client is the sole beneficial owner of all assets
in the Account, and that no restrictions exist on the transfer, sale or other
disposition of any of those assets and no option, lien, charge, security or
encumbrance exists or will, due to any act or omission of the Client, all of the
Client’s assets are available to satisfy the obligations of it under any ISDA
Agreement (as defined below), and the Client will take and/or permit the Adviser
on its behalf to take any and all necessary actions in order to grant a valid,
perfected security interest in such assets to a counterparty under the
applicable credit support annex to an ISDA Agreement; (iv) this Agreement has
been duly authorized, executed and delivered by the Client and constitutes the
Client’s legal, valid and binding obligation and, without limitation, all
transactions in securities, futures, options, swaps, forwards and other
instruments and obligations of any kind relating thereto authorized by the
Client in the Investment Guidelines, including but not limited to transactions
governed by the 1992 form Master Agreement published by the International Swaps
and Derivatives Association, Inc. (“ISDA Agreement”) (collectively,
“Obligations”) are within the Client’s power, are duly authorized by the Client
and, when duly entered into with a counterparty, will be the legal, valid and
binding Obligations of the Client; (v) Intentionally Omitted (vi) without
limitation, the Investment Guidelines do not violate the constituent documents
of, or any law, rule, regulation, order, decree or judgment binding on the
Client, or any contractual restriction binding on or affecting the Client or its
properties and no governmental or other notice or other consent is required in
connection with the execution, delivery or performance of this Agreement by the
Client or any agreements the Company become a party to governing or relating to
the Obligations, as necessary; (vii) the Client shall have full responsibility
for payment of all taxes due on capital or income held or collected for the
Account; (viii ) the Client will not deal or authorize anyone other than the
Adviser to deal with the Account; (ix ) the Client is not required to be
registered as an investment company under the Investment Company Act of 1940;
(x) the Client is a sophisticated institutional investor and has independently
examined and understands the tax, legal, financial and accounting risks and
consequences related to the Account and the transactions permitted under the
Investment Guidelines, and the counterparty to any ISDA Agreement is not acting
as a fiduciary in connection with the ISDA Agreement or any Transaction
(including by virtue of the counterparty’s reservation or exercise of any rights
it may have in connection with the ISDA Agreement or any Transaction); (xi) the
Client is an “accredited investor” as defined in Regulation D and a “Qualified
Institutional Buyer” as defined in Rule 144A under the U.S. Securities Act of
1933; (xii ) the Client is not a commodity pool and the Client and any person
with trading authority over the Client’s accounts is not required to be
registered as a Commodity Pool Operator under the Commodity Exchange Act (the
“Act”) or has reviewed the registration requirements of the Commodity Exchange
Act, as amended, and the National Futures Association pertinent to commodity
pool operators and has determined that the Client is in compliance with such
requirements; and (xiii) the Client is a “Qualified Eligible Person” as defined
under Commodity Futures Trading Commission (“CFTC”) Regulation 4.7, it consents
to its account being an “exempt account” for purposes of such Regulation and it
acknowledges that it has not been furnished with a disclosure document prepared
in accordance with CFTC Regulation 4.31 because no such document is required
pursuant to CFTC Regulation 4.7; (xiv) no Event of Default or Potential Event of
Default or, to the Client’s knowledge, Termination Event (all as defined in the
ISDA Agreements) with respect to it has occurred and is continuing and no such
event or circumstance would occur as a result of its entering into or performing
its obligations under the ISDA Agreement; and (xv) there is not pending, or to
the Client’s knowledge, threatened against the Client or any of its affiliates
any action, suit or proceeding at law or in equity or before any court,
tribunal, governmental body, agency or official or any arbitrator that is likely
to affect (a) the legality, validity or enforceability against it of any ISDA
Agreement or (b) its ability to perform its obligations under any ISDA
Agreement. In addition, the Client acknowledges receipt of Part II of GSAM’s
Form ADV at least 48 hours prior to entering into this Agreement and, to the
extent that options are approved investments for the Account, the Client also
acknowledges receipt of the Characteristics and Risks of Standardized Options
booklet. Furthermore, all information that is furnished in writing by or on
behalf of the Client to the Adviser is, as of the date of the information, true,
accurate and complete in every material respect, and the Client agrees to inform
the Adviser promptly in writing if any representation, warranty or agreement
made by the Client in this Agreement is no longer true, correct or complete or
requires exception and/or modification to remain true.

8. Limitation of Liability; Indemnification. (a) To the extent permitted by law,
the Adviser shall not be liable for any expenses, losses, damages, liabilities,
demands, charges and claims of any kind or nature whatsoever (including without
limitation any legal expenses and costs and expenses relating to investigating
or defending any demands, charges and claims) (collectively “Losses”) by or with
respect to the Account, except to the extent that such Losses are actual losses
of the Client proven with reasonable certainty, are the direct result of an act
or omission taken or omitted by the Adviser during the term of



--------------------------------------------------------------------------------

this Agreement which constitutes bad faith, gross negligence or willful
misconduct under the Agreement. Without limitation, the Adviser shall not be
liable for Losses resulting from or in any way arising out of (i) any action of
the Client or its previous advisers or its Custodian or other agents, following
any direction of the Client or the Adviser’s failure to follow any unlawful or
unreasonable direction of the Client, (ii) force majeure or other events beyond
the control of the Adviser, including without limitation any failure, default or
delay in performance resulting from computer or other electronic or mechanical
equipment failure, unauthorized access, strikes, failure of common carrier or
utility systems, severe weather or breakdown in communications not reasonably
within the control of the Adviser or other causes commonly known as “acts of
god”, or (iii) general market conditions unrelated to any violation of this
Agreement by the Adviser. The Adviser gives no warranty as to the performance or
profitability of the Account or any part thereof, nor any guarantee that the
investment objectives, expectations or targets described in this Agreement
and/or in the Investment Guidelines or any Client Policy Statements will be
achieved, including without limitation any risk control, risk management or
return objectives, expectations or targets. The Account may suffer loss of
principal, and income, if any, may fluctuate. The value of Account investments
may be affected by a variety of factors, including, but not limited to, economic
and political developments, interest rates and issuer-specific events, market
conditions, sector positioning, and other factors. The Adviser shall not be
responsible for the performance by any person not affiliated with the Adviser of
such person’s commercial obligations in executing, completing or satisfying such
person’s obligations. The Adviser shall not be responsible for any Losses
incurred after termination of the Account. The Adviser shall have no
responsibility whatsoever for the management of any other assets of the Client
and shall incur no liability for any Losses which may result from the management
of such other assets. U.S. federal and state securities laws impose liabilities
under certain circumstances on persons who act in good faith; nothing herein
shall constitute a waiver or limitation of any rights which the Client may have,
if any, under any applicable U.S. federal and state securities laws. The rights
of the Client under this clause (a) shall be the exclusive remedy of the Client
for any breach of the Adviser under this Agreement.

(b) The Client shall reimburse, indemnify and hold harmless the Adviser, its
affiliates and their partners, directors, officers and employees and any person
controlled by or controlling the Adviser (“indemnitees”) for, from and against
any and all Losses (i) relating to this Agreement or the Account arising out of
any misrepresentation or act or omission or alleged act or omission on the part
of the Client or previous advisers or the Custodian or any of their agents; or
(ii) arising out of or relating to any demand, charge or claim in respect of an
indemnitee’s acts, omissions, transactions, duties, obligations or
responsibilities arising pursuant to this Agreement, unless (y) a court with
appropriate jurisdiction shall have determined by a final judgment which is not
subject to appeal that such indemnitee is liable in respect of the demands,
charges and claims referred to in this subparagraph or (z) such indemnitee shall
have settled such demands, charges and claims with the Client’s consent.

9. Directions to the Adviser. All directions by or on behalf of the Client to
the Adviser shall be in writing signed either by the Client or by an authorized
agent of the Client or, if by telephone, confirmed in writing. For this purpose,
the term in writing, shall include directions given by facsimile. A list of
persons authorized to give instructions to the Adviser hereunder with specimen
signatures, is set out in Appendix C to this Agreement. The Client may revise
the list of authorized persons from time to time by sending the Adviser a
revised list which has been certified either by the Client or by a duly
authorized agent of the Client. The Adviser shall incur no liability whatsoever
in relying upon any direction from, or document signed by, any person reasonably
believed by it to be authorized to give or sign the same, whether or not the
authority of such person is then effective. The Adviser shall be under no duty
to make any investigation or inquiry as to any statement contained in any
writing and may accept the same as conclusive evidence of the truth and accuracy
of the statements therein contained. Directions given by the Client to the
Adviser hereunder shall be effective only upon actual receipt by the Adviser and
shall be acknowledged by the Adviser through its actions hereunder only, unless
the Client is advised by the Adviser otherwise.

10. Reports/Communications. (a) The Adviser shall provide the Client with
reports containing the holdings, valuations and performance of the Account on a
monthly basis commencing with an initial valuation of the Account as at the date
on which the Adviser commences the provision of discretionary investment
management services pursuant to Section 2.4, or otherwise as the Parties may
agree. Performance reporting shall begin as of the business day one full month
following the date on which cash or securities are deemed part of the Account or
Sub-Account as provided in Section 4, or on such earlier date in the Adviser’s
reasonable discretion.

(b) If the Client requests that such reports be transmitted or made available
electronically (subject to the Client complying with such reasonable
requirements as to security and confidentiality as the Adviser may impose), the
Client acknowledges that such reports may not be encrypted and it is possible
that they may be intercepted, read and/or amended by unauthorized persons and
the Adviser cannot be responsible for unauthorized access.

In addition, the Client acknowledges and agrees that if the parties agree that
instructions or other communications related to this Agreement may be
transmitted via the internet or other similar media, there is no guarantee that
such communications will be delivered to the intended recipient promptly, in the
correct format or at all. The Client agrees that all risks associated with the
transmission of communications via the internet or other similar media shall be
at the Client’s risk and that such communications shall only be deemed to have
been delivered upon actual receipt by the intended recipient. If the Client no
longer wishes to receive information via the internet or other similar media, or
is unwilling to accept the risks inherent in electronic communication, the
Client should contact the Adviser to arrange for another means of supplying the
information.



--------------------------------------------------------------------------------

Subject to the preceding, the Client consents to receive (i) Part II of the
Adviser’s Form ADV, (ii) the offer letter for Part II of Form ADV, and/or
(iii) FINRA Rule 5130 negative consent letters, as applicable, via electronic
mail.

(c) The Client acknowledges that it has appointed Custodian to obtain accurate
and reliable information concerning the valuation of any securities including
derivative instruments which are comprised in the Account. The Adviser is not
engaged to provide the official books and records of the Account or the assets
held on the Account’s behalf. Valuation levels for the assets listed in the
Account statements and other documents containing prices reflect GSAM’s good
faith effort to ascertain fair market levels (including accrued income, if any)
for all positions. The valuation information is believed by GSAM to be reliable
for round lot sizes. The prices are indicative only of the assumed fair value of
the positions on the relevant date. These valuation levels may not be realized
by the Account upon liquidation. Market conditions and transaction size will
affect liquidity and price received upon liquidation. Current exchange rates
will be applied in valuing positions in foreign currency. GSAM is not obligated
to provide pricing information to satisfy any regulatory, tax or accounting
requirements to which the Client may be subject.

11. Exercise of Membership Rights; Proxies; Tender Offers; Class Actions.
Subject to any other written instructions of the Client or as otherwise stated
herein, the Adviser is hereby appointed the Client’s agent and attorney-in-fact
to exercise in its discretion all rights and perform all duties which may be
exercisable in relation to any assets held or that were held in the Account with
respect to the right to vote (or in its discretion, refrain from voting),
tender, exchange, endorse, transfer, or deliver any securities in the Account,
to participate in or consent to any distribution, plan of reorganization,
creditors committee, merger, combination, consolidation, liquidation,
underwriting, or similar plan with reference to such securities; and to execute
and bind the Client and Account in waivers, consents, covenants and
indemnifications related thereto. Further, and unless otherwise directed by the
Client, Client hereby directs the Adviser to vote all bank stocks and bank
holding company stocks in accordance with the recommendations on any such votes
provided by an applicable proxy voting service. Notwithstanding the above, the
Client or its Custodian, and not the Adviser, shall make any and all filings in
connection with any securities litigation or class action lawsuits involving
securities held or that were held in the Account. Except as may be explicitly
provided by applicable law, the Adviser shall not incur any liability to the
Client by reason of any exercise of, or failure to exercise, any such discretion
and shall not incur any liability for any failure arising from an act or
omission of a person other than the Adviser. The Client understands that the
Adviser establishes from time to time guidelines for the voting of proxies and
may employ the services of a proxy voting service to exercise proxies in
accordance with the Adviser’s guidelines. The Adviser is authorized to hire at
the Client’s expense any agents (including attorneys) the Adviser reasonably
deems appropriate in connection with and in order to provide services related to
matters set forth in this paragraph and the Client agrees to pay for such agents
in addition to the fees set forth in this Agreement if such fees are at a
reasonable market rate

12. Non-Assignability. No assignment (as such term is defined under the U.S.
Investment Advisers Act of 1940) of this Agreement may be made by either party
to the Agreement except with the written consent of the other party; provided
that the Client, following the provision of reasonable written notice to the
Advisor, may transfer this Agreement to an affiliate of the Client. The Client
will be notified by the Adviser of a change in general partners of the Adviser
within a reasonable time thereafter.

13. Confidential Information. (a) The Adviser and the Client each agree not to
disclose each other’s name to the public or to use each other’s name without the
prior written approval of the other party except that the Client hereby consents
to the disclosure by the Adviser of the Client’s name to (i) brokers and dealers
(including any futures brokers and futures commission merchants if futures are
permitted by the Investment Guidelines) whether executing or clearing to
effectuate the Adviser’s trading activities on behalf of the Client,
(ii) consultants in connection with the completion of questionnaires and
informational surveys, and (iii) prospective clients of the Adviser as part of a
representative client list. The Client agrees and acknowledges that confidential
information and advice furnished by the Adviser to the Client (including without
limitation information evidencing the Adviser’s expertise, investment strategies
or trading activities) has been developed by the Adviser through the application
of methods and standards of judgment and through the expenditure of considerable
work, time and money and is the exclusive and proprietary intellectual property
of the Adviser which (i) shall be treated as confidential by the Client,
(ii) shall not be used by the Client as the basis for effecting transactions in
any accounts other than the Account, (iii) shall not be used for any purpose
other than Client’s, or Client’s consultant’s, analysis of the performance of
the Adviser, and (iv) shall not be disclosed, directly or indirectly, to third
parties by the Client except (in the case of (i) through (iv)) with the prior
written consent of the Adviser or as required by law. Notwithstanding the above,
confidential information may be disclosed if (i) requested by or through, or
related to a judicial, administrative, governmental or self-regulatory
organization process, investigation, inquiry or proceeding, or is otherwise
legally required, (ii) required in order for each party to carry out its
responsibilities hereunder, or (iii) permitted upon the prior written consent of
the other party.

(b) Notwithstanding anything herein to the contrary, the Client (and each of the
Client’s employees, representatives or other agents) is authorized to disclose
to any person, the US federal and state income tax treatment and tax structure
of any transaction or potential transaction in the Client’s Account and all
materials of any kind (including tax opinions and other tax analyses) provided
to the Client relating to that treatment and structure, without the Adviser
imposing any limitation of any kind. However, any information relating to the
tax treatment and tax structure shall remain confidential (and the foregoing
sentence shall not apply) to the extent necessary to enable any person to comply
with securities laws. For this purpose, “tax structure” is limited to any facts
that may be relevant to that treatment.



--------------------------------------------------------------------------------

14. Remuneration; Expenses. For its discretionary advisory services hereunder,
the Adviser shall be entitled to the fees and terms of payment as set forth in
Appendix B to this Agreement. The Adviser may, at its discretion, make payments
out of such fees to any affiliate from which the Adviser obtains assistance.
Furthermore, the Client acknowledges and agrees that, if Client has been
referred to the Adviser by an employee of the Adviser or any of its affiliates,
the Adviser may, at its discretion, make payments out of such fees directly or
indirectly to said employee, and that such persons may also receive commissions
or commission equivalents related to brokerage transactions effected by Goldman,
Sachs & Co. and its affiliates as compensation for such referral or for services
provided to the Client in relation to the Account . Custodial fees, if any, are
charged separately by the Custodian for the Account and are not included in
Appendix B unless specifically set forth therein. The Client shall be
responsible for payment of brokerage commissions, transfer fees, registration
costs, taxes and other similar costs and transaction-related expenses and fees
arising out of transactions in the Account as well as any expenses described in
Section 11, and the Client hereby authorizes the Adviser to incur such expenses
for the Account.

15. Services to Other Clients; Certain Affiliated Activities. (a) The
relationship between the Adviser and the Client is as described in this
Agreement and permits, expressly as set forth herein, the Adviser and its
affiliates to act in multiple capacities (i.e., act as principal or agent in
addition to acting on behalf of Client), and, subject only to the Adviser’s
execution obligations set forth in Section 3 hereof, to effect transactions with
or for the Account in instances in which the Adviser and its affiliates may have
multiple interests. In this regard the Client understands that the Adviser is
part of a worldwide, full-service investment banking, broker-dealer, asset
management organization, and as such, the Adviser and its affiliates (the
“Firm”) and their managing directors, directors, officers and employees
(“Personnel”) may have multiple advisory, transactional and financial and other
interests in securities, instruments and companies that may be purchased, sold
or held by the Adviser for the Account. The Firm may act as adviser to clients
in investment banking, financial advisory, asset management and other capacities
in advisory or other assignments of all types included those related to
instruments that may be purchased, sold or held in the Account, and the Firm may
issue, or be engaged as underwriter for the issuer of, instruments that the
Account may purchase, sell or hold. At times, these activities may cause
departments of the Firm to give advice to clients that may cause these clients
to take actions adverse to the interests of the Client. The Firm and Personnel
may act in a proprietary capacity with long or short positions, in instruments
of all types, including those that the Account may purchase, sell, or hold. Such
activities could affect the prices and availability of the securities and
instruments that the Adviser seeks to buy or sell for the Account, which could
adversely impact the performance of the Account. Personnel may serve as
directors of companies the securities of which the Account may purchase, sell,
or hold. The Firm and Personnel may give advice, and take action, with respect
to any of the Firm’s clients or proprietary accounts that may differ from the
advice given, or may involve a different timing or nature of action taken, than
with respect to any one or all of the Adviser’s advisory accounts, and effect
transactions for such clients or proprietary accounts at prices or rates that
may be more or less favorable than for the Account. The Firm and Personnel may
obtain and keep any profits, commissions and fees accruing to them in connection
with their activities as agent or principal in transactions for the Account and
other activities for themselves and other clients and their own accounts and the
Adviser’s fees as set forth in this Agreement shall not be abated thereby.

(b) The Client understands that the ability of the Adviser and its affiliates to
effect and/or recommend transactions may be restricted by applicable regulatory
requirements in the United States, United Kingdom or elsewhere and/or their
internal policies designed to comply with such requirements. As a result, there
may be periods when the Adviser will not initiate or recommend certain types of
transactions in certain investments when the Adviser or its affiliates are
performing investment banking or other services or when aggregated position
limits have been reached and the Client will not be advised of that fact.
Without limitation, when Goldman Sachs or an affiliate is engaged in an
underwriting or other distribution of securities of a company, the Adviser may
in certain circumstances be prohibited from purchasing or recommending the
purchase of certain securities of that company for its clients. Without
limitation, the Adviser and its affiliates may also be prohibited from effecting
transactions for the Account with or through its affiliates, from acting as
agent for another customer as well as the Client in respect of a particular
transaction, or from acting as the counterparty on a transaction with the
Client. If not prohibited, the Adviser is nonetheless not required to effect
transactions for the Account with or through its affiliates and other clients or
in instances in which the Adviser or its affiliates have multiple interests.

(c) The Client should be aware that from time to time at the Adviser’s
discretion, advisory Personnel may consult with Personnel in proprietary trading
or other areas of the Firm or form investment policy committees comprised of
such Firm Personnel, and the performance of Firm Personnel obligations related
to their consultation with the Adviser could conflict with their areas of
primary responsibility within the Firm. In connection with their activities with
the Adviser, such Firm Personnel may receive information regarding the Adviser’s
proposed investment activities which is not generally available to the public.
However, there will be no obligation on the part of such Firm Personnel to make
available for use by advisory accounts any information or strategies known to
them or developed in connection with their client, proprietary or other
activities. In addition, the Firm will be under no obligation to make available
any research or analysis prior to its public dissemination. Furthermore, the
Firm shall have no obligation to recommend for purchase or sale by advisory
accounts any security that the Firm or Personnel may purchase for themselves or
for any other clients. The Firm shall have no obligation to seek to obtain any
material non-public (“inside”) information about any issuer of securities, and
will not effect transactions for advisory accounts on the basis of any inside
information as may come into its possession.



--------------------------------------------------------------------------------

16. Duration and Termination. This Agreement shall continue in full force and
effect until terminated in writing as set forth below. The Adviser or the Client
may terminate the Agreement at any time upon 30 days’ written notice without
penalty or other additional payment except that the Client will pay the fees of
the Adviser referred to in Section 11 and Section 14 of the Agreement prorated
to the date upon which all trades have settled and all positions have been
liquidated or otherwise transferred upon order of the Client. Termination of the
Adviser’s discretionary authority hereunder to supervise and direct the
investment and reinvestment of assets in the Account shall be effective
immediately upon one party’s receipt of written notice of termination from the
other party provided that the Client shall honor any trades entered but not
settled before the date of any such termination and that, upon such termination,
except as the Client may otherwise direct, the Account will be liquidated by the
Adviser in an orderly manner. Sections 6, 7, 8, 13, 14, 15, 16, 17, 18 and 20
shall survive the termination of this Agreement.

17. Notices. (a) Except as otherwise specifically provided herein, all notices
shall be deemed duly given when sent in writing to the appropriate party at the
addresses appearing at the end of this Agreement for each signatory hereto, or
to such other address as shall be notified in writing by that party to the other
party from time to time or, if sent by facsimile transmission, upon
transmission.

(b) The Client agrees that it will be notified only of trading errors by the
Adviser that in the Adviser’s reasonable view, result in a loss as a result of a
direct violation of the Investment Guidelines or fiduciary responsibility but
that no other notice of errors is required.

18. Entire Agreement; Amendment, Etc. This Agreement, including the Appendices
attached hereto, states the entire agreement of the parties with respect to
management of the Account and may not be amended except by a writing signed by
the parties. If any provision or any part of a provision of this Agreement shall
be found to be void or unenforceable, it shall not affect the remaining part
which shall remain in full force and effect. All terms used but not defined in
the Appendices shall have the meaning ascribed to herein.

19. Effective Date. (a) This Agreement shall become effective on the day and
year first written above.

(b) The Adviser shall commence its discretionary investment management
activities, as contemplated under the Agreement, on the later of the date of
(i) execution of this Agreement by each of the parties; (ii) either the receipt
by the Adviser of confirmation in writing from the Custodian that cleared funds
are available to the Adviser for investment on behalf of the Client or that
assets initially comprising the Account have been delivered to the Custodian and
are available for disposition by the Adviser; or (iii) such other date agreed in
writing between the Adviser and the Client.

20. Governing Law. This Agreement shall be governed by, and construed in
accordance with the law of New York. The Client acknowledges and agrees however
that, to the extent that the Adviser delegates power and authority hereunder to
an Affiliate Adviser, the laws and regulations applicable to such Affiliate
Adviser’s activities will apply to the Affiliate Adviser’s activities for the
Account. Nothing herein shall constitute a waiver or limitation of any rights
which the Client may have, if any, under any applicable U.S. federal and state
securities laws



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly appointed agents so as to be effective on the day, month and year
first above written.

 

GOLDMAN SACHS ASSET MANAGEMENT, L.P.

By:  

 

  Name:     Title:  

 

Notice Address:      Goldman Sachs Asset Management, L.P.      200 West Street
     New York, New York 10282      Attention: Chief Executive Officer      Fax:
212-346-3213

Date:                     

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION (“CFTC”)
IN CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS ACCOUNT DOCUMENT
IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE CFTC. THE CFTC DOES NOT
PASS UPON THE MERITS OF PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY
OR ACCURACY OF COMMODITY TRADING ADVISOR DISCLOSURE. CONSEQUENTLY, THE CFTC HAS
NOT REVIEWED OR APPROVED THE TRADING PROGRAM ADOPTED HEREUNDER OR ANY BROCHURE
OR ACCOUNT DOCUMENT.

 

ALTERRA BERMUDA LIMITED By:  

 

  Name:     Title:  

 

Notice Address:     

c/o Alterra Capital Services USA LLC

1350 Avenue of the Americas, Suite 1130

New York, NY 10019

Attention: John Patin

Fax: 646-929-5602

Date:                     